DETAILED ACTION
This action is in response to arguments and amendments filed for Application 17/135330 on January 10, 2022, in which Claims 1-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowed


Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “facilitating, by a system operatively coupled to a processor, performance of a debugging session associated with a first portion of a serverless application to be re-hosted by a computing device, wherein the debugging session is performed without core runtime of the serverless application; and executing, by the system, a second portion of the serverless application, wherein the executing the second portion of the serverless application is performed while the computing device performs the debugging session associated with the first portion of the serverless application”, in Claim 1, 9 and 16; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-20 are hereby allowed.


From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Ivanova et al. (U.S. Patent Application 2016/0062815), hereinafter “Ivanova”.  Ivanova is cited on PTO-892 filed 1/27/2022.
	Ivanova: ¶ 44 teaches an analysis application configured to provide anomalies detection in error signals of a cloud based service may be implemented via software executed over one or more servers such as a hosted service.

Although conceptually similar to the claimed invention of the instant application, Ivanova does not teach debugging without a core runtime of the serverless application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARAI E BUTLER/Primary Examiner, Art Unit 2114